                      Case 2:20-cv-00136-NT Document 15-6 Filed 06/19/20 Page 1 of 1                 PageID #: 248
                                                                                                                     EXHIBIT B


                                                   ORGANIZATION CHART FOR
                                          THE BEND HOTEL DEVELOPMENT COMPANY, LLC



                   Michael                             Michael
                   Daniel                              Jacobs
                  Murphy, Jr.                           10%
                    90%



                                                                                Larry
                             Great River Property                              Anderson                Tom
                             Development, LLC                                  12.31%               Flanagan*
                                   87.69%




                                                                          Great River Property
                                                                        Development Hotels, LLC
                                                                                 100%




                          [Entity]
               Special (Non-Equity) Member                                   BORROWER
                            0%                                         The Bend Hotel Development
                                                                             Company, LLC

* $500,000 contribution of Tom Flanagan will be in the form of debt.


{W6046522.1}
